Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (U.S. 2014/0169850) in view of Funato et al. (U.S. 2005/0196204).
Matsuo et al. teach an image forming apparatus 1 (Fig.s 1-2) comprising a fixing device 3 for fixing toner images to a recording sheet,  a contact portion 46a,46b disposed at a position where it is contactable to the recording sheet, a cooler 51 which cools the recording sheet, and a controller 6 for starting and stopping the cooling action of the fan according to a temperature of the contact portion so as to prevent roller marks on the recording sheet (see Fig.4, par. 39,46,48,93-94). 
Specifically, Matsuo et al. teach all that is claimed except explicitly stating that the cooling action of the fan is controlled based on temperature information of the recording medium. It is noted that Matsuo et al. suggests that the surface temperature of the recording medium can be used to control the fan (par. 93). 
	Funato et al. teach an image forming apparatus (Fig. 1,2) comprising a contact portion 63,64 which contacts a recording medium (paper sheet), a cooler 62 which cools the recording medium, a temperature sensor 61 for detecting the temperature of the recording medium, and a hardware processor 101 for controlling the cooling amount of the cooler 62 depending on the temperature of the recording medium (par.46). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Matsuo et al. to control the cooling action of the fan not only by the temperature of the contact portion but also by the temperature of the recording medium because roller marks can be prevented from appearing on the recording medium as taught by Funato et al. (see par. 9-10,12).

2.	Claims 1-9,12,14-17 are allowable over the prior art for the reasons given in the previous office action. 

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwasaki, Furuyama, Honda, and Koshida all teach various configurations of a cooling device after a fixing device which are relevent to the claimed invention. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852